Citation Nr: 1827440	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified at a travel board hearing before the Board in June 2014. 

The Board denied this appeal in a September 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in July 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the issue for action consistent with the terms of the JMPR.  In the JMPR, the parties specified that the Veteran abandoned the other issues decided by the Board in September 2015, specifically his claims of entitlement to service connection for hearing loss, tinnitus, joint and muscle pain, and paruresis. 

Upon return from the Court, the Board remanded the matter to the RO in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's May 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The Board directed the RO to contact the appropriate service department and/or records custodian(s) with a request for copies of all in-service mental health records. 

The Board explained that this development was necessary pursuant to the JMPR.  The parties to the JMPR had found that the Board did not discuss a June 2011 Vet Center interview during which the Veteran indicated that he had visited with mental health staff while deployed.  According to the JMPR, the Board did not make a determination of the competency and the credibility of that statement. 

In the May 2017 remand, the Board concluded that it was premature to make a competency determination without first determining if any in-service mental health records were available and, if so, what they contained.

Upon remand, the RO sent a request in May 2017 for active duty inpatient clinical records for mental health from the USS John F. Kennedy from August 1988 to December 1990.  The service department responded in June 2017 that a search had been conducted, but no records were located for 1988, but records from 1989 to 1990 had not been retired to that location.  

Later in June 2017, the RO sent a request to the National Personnel Records Center (NPRC) for a copy of the Veteran's complete medical/dental STRs and the entire personnel file.  Later in June 2017, NPRC responded that all records had been shipped to the contracted scanning vendor for upload into the Veterans Benefits Management System (VBMS).  

Finally, in October 2017, the RO sent a follow-up request to seek the status of the records that had not yet been retired to that location.  No response from the service department is of record.  

The RO then sent a notice letter to the Veteran in November 2017 informing him that it had determined that the records were unavailable for review.  The RO informed the Veteran that all efforts to obtain the needed information had been exhausted, and based on these facts, it was determined that further attempts to obtain the records would be unsuccessful.

At present, the Board finds that the RO's actions upon remand do not establish that the records do not exist and that any further efforts to attempt to obtain them would be futile.  To the contrary, the responses from the service department indicate that the records exist, but have not yet been transferred to NPRC and/or are in the process of the being uploaded into the Veteran's electronic claims file.  

At the time of this remand, the electronic claims file does not contain a copy of the identified in-service mental health records.  By inference, this tells the Board that the mental health records have not yet been located and/or uploaded into VBMS.  

VA is statutorily required to obtain all of a veteran's relevant service treatment records, not simply those which it can most conveniently locate.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009).

Accordingly here, the RO's actions are incomplete to the extent that there is not an affirmative response from the records custodian making clear that the in-service inpatient mental health records do not exist or, otherwise, that all potential records custodians do not have them.

Accordingly, the case is REMANDED for the following action:

1.  Continue taking any action necessary, to include follow-up requests to all potential service departments and/or records custodian(s), with a request for copies of all in-service mental health records. 

All necessary attempts must be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  If in-service mental health records are obtained, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that a current mental health disorder is due to service. 

3.  After completing all actions set forth in paragraphs 1-2, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought has not been granted, issue a SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



